Title: From Thomas Jefferson to Arthur S. Brockenbrough, 21 November 1822
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Nov. 21.
The error of account with Giacomo Raggi may easily be corrected if he should return to this country. but this being doubtful, it may be proper for you to give me a copy of his account as settled and signed by him which I can transmit to Appleton who knows of the payment of the 200.D. and will see that it was not credited in the account.Can you now furnish me with your last half year’s account (to Oct. 1.) to be given in with our Report which I shall transmit within a few days to the Literary board for the legislature. I lent you one of mr Garrett’s accounts which I must pray you to return.I inclose you the order for 150.D. for the hoisting machine signed, to vouch that article in your account.Accept my friendly & respectful salutationsTh: Jefferson